BERANEK, Judge,
concurring in part and dissenting in part.
I would hold that Section 409.2567 Florida Statutes (1977) did give the Department of Health and Rehabilitative Services authority to collect the $245.95 from “any amounts of child support so collected.” I would thus reverse the injunction insofar as this situation is governed by the 1977 Statute.
I further find the amendment to Section 409.2567, which became effective July 1, 1978, supports the trial court’s injunction against collection of these costs directly from child support. In accordance with the majority, I believe this new statutory amendment requires recovery of these costs to the extent possible but not directly from amounts collected for child support. I thus concur in part and dissent in part.